*150Opinion op the Court by
Judge Nunn
Reversing.
This action was by a Revenue Agent to recover taxes on property omitted from assessment. The lower court sustained a motion to dismiss without prejudice. The ruling was made in attempted compliance with an Act of 1912, directing dismissal of such actions where there is a lack of diligence in prosecution. The Revenue Agent appeals.
Since then this court has construed the Act referred to. Commonwealth v. Ewald Iron Co., 153 Ky., 116. It is conceded by appellee that the lower court erred in dismissing the action, in view of the ruling in the Ewald ease.
The judgment is reversed for proceedings in conformity with the Ewald case.